Case: 1:20-cr-00121-SL Doc #:1 Filed: 02/12/20 1 of 2. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

    

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, 1 : 20 CR 1 2 i S|
v. ) CASE NO, *
) Title 18, United States Code,
JAMES MARQUAND, ) Sections 2251(a), 2252(a)(2),
) 2252A(a)(5)(B)
Defendant. )

JUDGE LiO}
COUNT 1
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))
The Grand Jury charges:

From ‘on or about July 29, 2019 through on or about July 30, 2019, in the Northern
District of Ohio, Eastern Division, Defendant JAMES MARQUAND did use, persuade, induce,
entice and coerce a minor (to wit: Minor Victim #1, whose identity is known to the Grand Jury)
to engage in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), for the purpose of producing a visual depiction of such conduct and such visual
depiction was produced or transmitted using materials that had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including by computer,
in violation of Title 18, United States Code, Section 2251 (a).

COUNT 2
(Receipt and Distribution of Visual Depictions of Real Minors Engaged In Sexually Explicit
Conduct, 18 U.S.C. § 2252(a)(2))
The Grand Jury further charges:

From on or about March 11, 2019 through on or about September 26, 2019, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant JAMES MARQUAND
Case: 1:20-cr-00121-SL Doc #: 1 Filed: 02/12/20 2 of 2. PagelD #: 2

did knowingly receive and distribute, using any means and facility of interstate and foreign
commerce, numerous computer files, which files contained visual depictions of real minors
engaged in sexually explicit conduct, and which files had been shipped and transported in and
affecting interstate and foreign commerce, as defined in Title 18, Section 2256(2), United States
Code, in violation of Title 18, United States Code, Section 2252(a)(2).

COUNT 3
(Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B))

The Grand Jury further charges:

On or about November 7, 2019, in the Northern District of Ohio, Eastern Division, |
Defendant JAMES MARQUAND did knowingly possess a Samsung cellular phone that
contained child pornography as defined in Title 18, Section 2256(8), United States Code, which
child pornography had been shipped and transported in interstate and foreign commerce by any
means, including by computer, and which was produced using materials which had been shipped

and transported in interstate and foreign commerce by any means, including by computer, and at
least one image involved in the offense involved a prepubescent minor or a minor who had not

attained 12 years of age, in violation of Title 18, United States Code, Section 2252A(a)(5)(B).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
